DETAILED ACTION
This action is in response to claims filed 20 February 2020 for application 16796442 filed 20 February 2020. Currently claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage unit configured to”, “transfer unit configured to”, and “calculation processing unit” in claims 1 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US 20100214936).

Regarding claims 1 and 20, Ito discloses: A data processing apparatus configured to execute hierarchical calculation processing corresponding to a neural network on input data, the data processing apparatus comprising: 
a storage unit configured to store a plurality of sets of control data each for use for one of a plurality of processing units into which the hierarchical calculation processing corresponding to the neural network is divided (“Reference numeral 63 denotes a CNN processing unit, which includes a hierarchical calculation processing circuit according to this embodiment, and serves as a feature detection processing unit. Note that details of the CNN processing unit 63 will be described later with reference to FIG. 1. Reference numeral 66 denotes a DMAC (Direct Memory Access Controller), which controls data transfer between the respective processing units on an image bus 64 and that between devices on the image bus 64 and a RAM 70 on a CPU bus 67… For example, the ROM 69 stores weighted coefficients, network coupling information, sequence information, and the like required for the operation of the CNN processing unit 63.” [0057], “In this case, the CPU 68 re-sets a size obtained by dividing the original input image size into two as a new processing image size in step S2609. This division processing is executed in consideration of a kernel overhead, as shown in FIGS. 25A to 25F. FIG. 25A shows an original input image, and a bold frame indicates an accumulated kernel area 2501 in the final layer. Note that the accumulated kernel area is a reference range when the input image is reached by tracking back adjacent lower layer processing nodes in turn to enable the reference range of the final layer processing node.” [0137]); 
a transfer unit configured to sequentially transfer the plurality of sets of control data from the storage unit (“Reference numeral 63 denotes a CNN processing unit, which includes a hierarchical calculation processing circuit according to this embodiment, and serves as a feature detection processing unit. Note that details of the CNN processing unit 63 will be described later with reference to FIG. 1. Reference numeral 66 denotes a DMAC (Direct Memory Access Controller), which controls data transfer between the respective processing units on an image bus 64 and that between devices on the image bus 64 and a RAM 70 on a CPU bus 67.” [0057], “Reference numeral 1204 denotes a coefficient selection unit, which sequentially reads out corresponding weighted coefficients from the storage units in accordance with a kernel selection signal designated by a network configuration management unit 108.” [0060]); and 
a calculation processing unit configured to perform calculation processing of the processing unit corresponding to one set of control data transferred by the transfer unit using the one set of control data (“Reference numeral 63 denotes a CNN processing unit, which includes a hierarchical calculation processing circuit according to this embodiment, and serves as a feature detection processing unit. Note that details of the CNN processing unit 63 will be described later with reference to FIG. 1. Reference numeral 66 denotes a DMAC (Direct Memory Access Controller), which controls data transfer between the respective processing units on an image bus 64 and that between devices on the image bus 64 and a RAM 70 on a CPU bus 67…Reference numeral 68 denotes a CPU, which controls the operation of this apparatus as a whole. Reference numeral 69 denotes a ROM (Read Only Memory), which stores instructions that specify the operations of the CPU 68 and parameter data required for various calculations. For example, the ROM 69 stores weighted coefficients, network coupling information, sequence information, and the like required for the operation of the CNN processing unit 63. Reference numeral 70 denotes a memory (RAM: Random Access Memory) required for the operation of the CPU 68. The RAM 70 comprises a memory having a relatively large capacity such as a DRAM (Dynamic RAM) or the like. The CPU 68 can access various processing units on the image bus 64 via the bridge 65. By isolating the image bus 64 and CPU bus 67, the operations of the respective processing units such as the image input unit 61, preprocessing unit 62, and CNN processing unit 63 implemented by hardware and that of the CPU 68 can be parallelly executed at the same time.” [0057]).

Regarding claim 3, Ito discloses: The data processing apparatus according to claim 1, wherein the processing unit is a hierarchical unit of the neural network (“Reference numeral 63 denotes a CNN processing unit, which includes a hierarchical calculation processing circuit according to this embodiment, and serves as a feature detection processing unit.” [0057]).

Regarding claim 4, Ito discloses: The data processing apparatus according to claim 1, wherein the processing unit is a feature surface unit of the neural network (“Reference numerals 403a to 403c denote feature planes of the first layer 406. The feature plane is an image data plane indicating the results obtained by calculations while scanning data of the previous layer using a predetermined feature extraction filter (the accumulated sum of convolution calculations and non-linear processing). The feature plane is expressed by a plane since it is defined by the detection results for the raster-scanned image data. The feature planes 403a to 403c are generated from the image data 401 by corresponding feature extraction filters. For example, the feature planes 403a to 403c are generated by two-dimensional convolution filter calculations typically corresponding to convolution kernels 404a to 404c, and the non-linear conversion of the calculation results. Note that reference numeral 402 denotes a reference image area required for the convolution calculations.” [0009]).

Regarding claim 5, Ito discloses: The data processing apparatus according to claim 1, wherein the control data contains a weight coefficient of the calculation processing (“For example, the ROM 69 stores weighted coefficients, network coupling information, sequence information, and the like required for the operation of the CNN processing unit 63” [0057]).

Regarding claim 6, Ito discloses: The data processing apparatus according to claim 5, wherein a memory to which the calculation processing unit refers includes a weight coefficient storage area configured to store the weight coefficient (“Reference numeral 1205 denotes weighted coefficient storage units, which store a plurality of weighted coefficient data according to detection targets and processing nodes. The weighted coefficient storage units 1205 are configured by, for example, a RAM or the like. Reference numeral 1204 denotes a coefficient selection unit, which sequentially reads out corresponding weighted coefficients from the storage units in accordance with a kernel selection signal designated by a network configuration management unit 108.” [0060]).


Regarding claim 7, Ito discloses: The data processing apparatus according to claim 6, wherein the processing unit is determined so that an amount of memory for the weight coefficient necessary for processing of the processing unit does not exceed a memory size of the weight coefficient storage area (“The non-linear conversion is implemented by, for example, a function table which enumerates predetermined function values with respect to respective input values. Reference numeral 1205 denotes weighted coefficient storage units, which store a plurality of weighted coefficient data according to detection targets and processing nodes. The weighted coefficient storage units 1205 are configured by, for example, a RAM or the like. Reference numeral 1204 denotes a coefficient selection unit, which sequentially reads out corresponding weighted coefficients from the storage units in accordance with a kernel selection signal designated by a network configuration management unit 108.” [0060], “Referring to FIG. 15, reference numeral 1501 denotes a ring buffer in the band buffer method; 1502, a size corresponding to a reference window of a convolution kernel to be calculated; and 1503, a table for explaining the state of a weighted coefficient array set of the convolution kernel. A case in which the convolution kernel size is 6.times.6 will be described below. In the weighted coefficient array set 1503, W00 to W05 indicate a weighted coefficient array for a data array of the first row, W10 to W15 indicate that for a data array of the second row, and weighted coefficient arrays for respective data arrays are similarly listed. Upon execution of the convolution calculations, product-sum calculation processing of the coefficient values and reference data at corresponding positions is executed.” [00158]).
Regarding claim 9, Ito discloses: The data processing apparatus according to claim 4, wherein the calculation processing unit is configured to perform convolution calculation on the input data using the weight coefficient (“For example, the ROM 69 stores weighted coefficients, network coupling information, sequence information, and the like required for the operation of the CNN processing unit 63” [0057]).

Regarding claim 10, Ito discloses: The data processing apparatus according to claim 1, wherein the control data contains an operation parameter of the calculation processing (“For example, the ROM 69 stores weighted coefficients, network coupling information, sequence information, and the like required for the operation of the CNN processing unit 63” [0057]).

Regarding claim 11, Ito discloses: The data processing apparatus according to claim 10, further comprising a control unit including a register and configured to control the calculation processing unit, wherein the control unit is configured to set the operation parameter to the register (“The configuration information table is configured by a register or RAM. The network configuration management unit 108 sequentially controls the operations of the memory access control unit 103 and calculation unit 101 in accordance with this configuration information table, thereby implementing the calculation processing of the hierarchical network to have a predetermined unit calculation (to be described later) as a base.” [0064]).

Regarding claim 12, Ito discloses: The data processing apparatus according to claim 11, wherein the control unit is configured to set an operation parameter that is for use in calculation processing of the next processing unit to the register in parallel with execution of calculation processing of the current processing unit by the calculation processing unit (“By isolating the image bus 64 and CPU bus 67, the operations of the respective processing units such as the image input unit 61, preprocessing unit 62, and CNN processing unit 63 implemented by hardware and that of the CPU 68 can be parallelly executed at the same time.” [0057]).

Regarding claim 13, Ito discloses: The data processing apparatus according to claim 10, wherein the operation parameter contains a number of feature surfaces to be referenced in processing of the processing unit (“Reference numerals 403a to 403c denote feature planes of the first layer 406. The feature plane is an image data plane indicating the results obtained by calculations while scanning data of the previous layer using a predetermined feature extraction filter (the accumulated sum of convolution calculations and non-linear processing). The feature plane is expressed by a plane since it is defined by the detection results for the raster-scanned image data. The feature planes 403a to 403c are generated from the image data 401 by corresponding feature extraction filters. For example, the feature planes 403a to 403c are generated by two-dimensional convolution filter calculations typically corresponding to convolution kernels 404a to 404c, and the non-linear conversion of the calculation results. Note that reference numeral 402 denotes a reference image area required for the convolution calculations.” [0009]).

Regarding claim 14, Ito discloses: The data processing apparatus according to claim 10, wherein the operation parameter contains a position and a size of a feature surface to be referenced in processing of the processing unit (“[0010] For example, a convolution filter calculation having a kernel size (the length in the horizontal direction and the height in the vertical direction) of 11.times.11 processes data by a product-sum calculation given by:
(Eq 1)
where
[0011] input(x, y): a reference pixel value at coordinates (x, y)
[0012] output(x, y): a calculation result at coordinates (x, y)
[0013] weight(column, row): a weighted coefficient at coordinates (x+column, y+row)
[0014] columnSize=11, rowSize=11: a filter kernel size (the number of filter taps).
[0015] The convolution kernels 404a to 404c respectively have different coefficients. Also, the convolution kernels 404a to 404c have different sizes depending on the feature planes.”).

Regarding claim 15, Ito discloses: The data processing apparatus according to claim 10, wherein the operation parameter contains a size of a kernel for use in processing of the processing unit (“[0010] For example, a convolution filter calculation having a kernel size (the length in the horizontal direction and the height in the vertical direction) of 11.times.11 processes data by a product-sum calculation given by:
(Eq 1)
where
[0011] input(x, y): a reference pixel value at coordinates (x, y)
[0012] output(x, y): a calculation result at coordinates (x, y)
[0013] weight(column, row): a weighted coefficient at coordinates (x+column, y+row)
[0014] columnSize=11, rowSize=11: a filter kernel size (the number of filter taps).
[0015] The convolution kernels 404a to 404c respectively have different coefficients. Also, the convolution kernels 404a to 404c have different sizes depending on the feature planes.”).

Regarding claim 16, Ito discloses: The data processing apparatus according to claim 10, wherein the operation parameter specifies whether processing of the processing unit is processing of a final layer in the neural network, and wherein, in a case where the operation parameter specifies that the processing is the processing of the final layer, the calculation processing unit is configured to externally output a processing result (“Buffers assigned to the final layer (N-th layer) are output buffers, and buffers having the same size as the input image size are assigned to two processing nodes in this example. Of course, the sizes of these output buffers need only be determined according to the convenience of, for example, a post-processing unit implemented by the CPU 68, which uses the calculation result of this CNN, independently of the convenience of convolution calculations. For example, if post-processing for calculating the barycenter of a certain range from the final output result and determining that a detection target exists at that coordinate position is to be executed, the size of each output buffer suffices to hold only the calculation result of the range required to calculate the barycenter.” [0090]).

Regarding claim 17, Ito discloses: The data processing apparatus according to claim 1, wherein the processing unit is determined so that an amount of memory for storing a feature surface necessary for the processing of the processing unit does not exceed a memory size of a feature surface storage area in a memory to which the calculation processing unit refers (“In this way, when the CNN processing unit of this embodiment is used, the feature planes of the intermediate layers can be assigned to buffers having optimal sizes (memory areas 703a, 703b, 703c, 707a, and 707b) in accordance with the network coupling state and intended purpose.” [0086]).

Regarding claim 18, Ito discloses: The data processing apparatus according to claim 1, wherein the transfer unit is configured to transfer a plurality of data sets ([0152], [00174], [0189], note: the transfer unit transfer multiple different types of data which is interpreted as a plurality of data sets).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Cui et al. (GeePS: Scalable deep learning on distributed GPUs with a GPU-specialized parameter server).

Regarding claim 2, Ito does not explicitly disclose: The data processing apparatus according to claim 1, wherein the transfer unit is configured to transfer, while the calculation processing unit performs calculation processing of one processing unit, the set of control data that is for use in calculation processing of the next processing unit.

Cui teaches: wherein the transfer unit is configured to transfer, while the calculation processing unit performs calculation processing of one processing unit, the set of control data that is for use in calculation processing of the next processing unit (“As noted earlier, the limited size of GPU device memory was viewed as a serious impediment to data-parallel CNN implementations, limiting the size of the model to what could fit in a single device memory. Our parameter server design addresses this problem by managing the GPU memory for the application and swapping the data that is not currently being used to CPU memory. It moves the data between GPU and CPU memory in the background, minimizing overhead by overlapping the transfers with the training computation, and our results demonstrate that the two do not interfere with one another.” P5 §3.3).


Ito and Cui are in the same field of endeavor of improving neural network processing and are analogous. Ito discloses an exemplary neural network processing structure with storage, transfer and calculation units. Cui teaches a storage unit for parallel processing capable of transferring and executing at the same time. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the neural network structure of Ito with the parallel computing as taught by Cui to reduce the amount of time spent transferring information.

Regarding claim 8, Ito does not explicitly disclose: The data processing apparatus according to claim 6, wherein the calculation processing unit is configured to store the weight coefficient for use in calculation processing of one processing unit in parallel with execution of calculation processing of the previous processing unit.

Cui teaches: wherein the calculation processing unit is configured to store the weight coefficient for use in calculation processing of one processing unit in parallel with execution of calculation processing of the previous processing unit (“As noted earlier, the limited size of GPU device memory was viewed as a serious impediment to data-parallel CNN implementations, limiting the size of the model to what could fit in a single device memory. Our parameter server design addresses this problem by managing the GPU memory for the application and swapping the data that is not currently being used to CPU memory. It moves the data between GPU and CPU memory in the background, minimizing overhead by overlapping the transfers with the training computation, and our results demonstrate that the two do not interfere with one another.” P5 §3.3).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Kwant et al. (US 2019/0035101).

Regarding claim 19, Ito does not explicitly disclose: The data processing apparatus according to claim 1, wherein the transfer unit is configured to transfer data based on a destination and a transfer length that are contained in a header of the data.

Kwant teaches: wherein the transfer unit is configured to transfer data based on a destination and a transfer length that are contained in a header of the data (“Communications between the network nodes are typically effected by exchanging discrete packets of data. Each packet typically comprises (1) header information associated with a particular protocol, and (2) payload information that follows the header information and contains information that may be processed independently of that particular protocol. In some protocols, the packet includes (3) trailer information following the payload and indicating the end of the payload information. The header includes information such as the source of the packet, its destination, the length of the payload, and other properties used by the protocol. Often, the data in the payload for the particular protocol includes a header and payload for a different protocol associated with a different, higher layer of the OSI Reference Model. The header for a particular protocol typically indicates a type for the next protocol contained in its payload. The higher layer protocol is said to be encapsulated in the lower layer protocol. The headers included in a packet traversing multiple heterogeneous networks, such as the Internet, typically include a physical (layer 1) header, a data-link (layer 2) header, an internetwork (layer 3) header and a transport (layer 4) header, and various application (layer 5, layer 6 and layer 7) headers as defined by the OSI Reference Model.”[0073]). 

Ito and Kwant are in the same field of endeavor of neural networks and are analogous. Ito discloses an exemplary neural network processing structure with storage, transfer and calculation units. Kwant teaches exemplary and known data transfer protocols for use in neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the known transfer protocols as taught by Kwant for transferring control parameter in the neural network of Ito to yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (US 20220035762) discloses exemplary on-chip neural network processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/           Primary Examiner, Art Unit 2198